Appeal brings for review final decree of divorce.
Appellant states three questions for our consideration, as follows:
"1. Upon all the evidence, was the court warranted in *Page 457 
finding that the plaintiff had resided in the State of Florida for ninety days before the filing of the bill of complaint, as expressly required by Acts of 1935, Chapter 16975?
"2. Upon all the evidence, was the court warranted in finding that the defendant was guilty of wilful, obstinate and continued desertion for one year within the meaning of the Compiled Laws of Florida 1927, Article XIII, Section 4983?
"3. That even if upon all the evidence a finding of 'residence' and 'wilful, obstinate and continued desertion' within the meaning of the Florida statutes, is justified, still since proof is not adapted to the allegations of the bill, the plaintiff is not entitled to relief."
The transcript of the record is voluminous.
The transcript of testimony covers more than 600 typewritten pages and at least three-fourths of that is of no value to either party to this suit. Hundreds of questions concerning immaterial matter and attempting to go into unimportant detail were asked and answered. Regardless of all this, we have carefully considered the relevant testimony and find no reversible error apparent from the record.
The decree is affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules Of this Court. *Page 458